Citation Nr: 1549050	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the period of the appeal, the RO granted service connection for posttraumatic stress disorder (PTSD) in a September 2012 Rating Decision.  Therefore, this claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In October 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to an increased rating in excess of 30 percent for PTSD has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

In a July 2015 VA examination letter, the Veteran was notified that he had a doctor's appointment on July 16, 2015.  From this letter, it is unclear if this appointment is related to his conditions under appeal.  To date, treatment records from this appointment have not been associated with the record.  On remand, the AOJ is ordered to obtain and associate them with the claims folder.

Additionally, in a February 2009 Compensation and Pension (C&P) audio examination, the Veteran denied tinnitus.  However, during his October 2015 videoconference hearing, the Veteran testified that he now had "humming" in his ears.  The Board notes that the Veteran served with the infantry in the Republic of Vietnam and received the Combat Infantryman Badge.  As such, acoustic trauma is conceded.  Because the Veteran testified he has tinnitus, a new VA examination is necessary to determine if the Veteran has a current diagnosis of tinnitus and whether it is etiologically related to active service.

During the February 2009 C&P audio examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
30
LEFT
5
10
5
25
25

The Veteran's speech recognition scores were 96 percent for the right ear and 100 percent for the left ear.  This does not constitute a hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  However, given the gap in time since the last audio examination, the Board finds that this matter should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Finally, the board notes that the Veteran has never had an examination to determine if his osteoarthritis of the left hip is etiologically related to active service.  In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  

In the October 2015 videoconference hearing, the Veteran testified that during active service, he repeatedly jumped from helicopters, carrying his full pack of gear.  This competent and credible evidence, combined with his current osteoarthritis diagnosis, is sufficient to warrant a VA examination to determine if his current osteoarthritis of the left hip is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for tinnitus, bilateral hearing loss, and osteoarthritis of the left hip, to include treatment records from the Veteran's July 2015 medical visit.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine if the Veteran has current diagnoses of tinnitus and hearing loss for VA purposes.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  

The examiner is asked to respond to the following questions:

a. Does the Veteran have a current diagnosis of tinnitus?  If yes, is it at least as likely as not (a 50 percent probability or greater) that his tinnitus is etiologically related to active service;

b. Does the Veteran meet the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385 (2015)?  If yes, is it at least as likely as not (a 50 percent probability or greater) that his hearing loss is etiologically related to active service, to include the conceded acoustic trauma he experienced in the Republic of Vietnam.

3. After obtaining any additional records to the extent possible, the Veteran should be afforded a new VA examination to determine the etiology of his osteoarthritis of the left hip.  This examination should include any additional diagnostic studies such as x-rays or an MRI deemed necessary.  The claims file should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.  

The examiner is asked to respond as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's osteoarthritis of the left hip is related to his active service, to include repeated jumps and landings from a helicopter carrying a full pack.  The examiner is requested to reconcile his or her opinion with the lay statement and testimony of record.

4. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.
6. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






